NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-35715

                Plaintiff-Appellee,             D.C. Nos. 1:16-cv-00088-SPW
                                                         1:03-cr-00074-SPW-1
 v.

DANA CANFIELD,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Dana Canfield appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. We have

jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v.

Ratigan, 351 F.3d 957, 961 (9th Cir. 2003), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Canfield contends that the district court erred in concluding that his

challenge to his 18 U.S.C. § 924(c) convictions was procedurally defaulted. He

maintains that aiding and abetting Hobbs Act robbery, in violation of 18 U.S.C.

§§ 1951 and 2, is not a crime of violence for purposes of § 924(c), and therefore

his actual innocence of the § 924(c) counts excuses the default. As Canfield

acknowledges, in United States v. Dominguez we reaffirmed that Hobbs Act

robbery is a crime of violence for purposes of § 924(c)(3)(A). 954 F.3d 1251,

1261 (9th Cir. 2020). We have also determined that “there is no distinction

between aiding-and-abetting liability and liability as a principal under federal law,”

and therefore a defendant who aids and abets a Hobbs Act robbery offense “is

deemed to have committed a crime of violence under § 924(c)’s elements clause.”

Young v. United States, 22 F.4th 1115, 1122-23 (9th Cir. 2022). Canfield,

therefore, cannot establish actual innocence to excuse his procedural default.

      AFFIRMED.




                                          2                                    18-35715